UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                        No. 18 CR 488-LTS

JESSE RODRIGUEZ,

                 Defendant.

-------------------------------------------------------x

                                                           ORDER

                 The Court has received a forensic evaluation report from the Bureau of Prisons

dated November 13, 2019 (the “Report”). The Report, which has been provided to counsel and

will be filed under seal in light of the nature of its content, concludes that Mr. Rodriguez is

currently competent to proceed with his case but is in need of management of certain medical

conditions to maintain stable status. Accordingly, a pretrial conference will be held on

December 3, 2019, at 3:00 pm in Courtroom 17C. The Government is directed to have Mr.

Rodriguez produced for the conference. The United States Marshals Service and the Bureau of

Prisons are directed to transport and house Mr. Rodriguez in facilities and in a manner consistent

with his need for management of his medical conditions, as discussed in the Report.



        SO ORDERED.

Dated: New York, New York
       November 15, 2019

                                                                   /s/ Laura Taylor Swain
                                                                   LAURA TAYLOR SWAIN
                                                                   United States District Judge
